Mr. Justice Gordon
delivered the opinion of the Court,
John Schmoltz, the defendant below, who was named as the beneficiary in the policy on the life of Jacob Seigrist, being neither a creditor nor near relative of the assured, took no interest therein, except as hereinafter stated. The Court below *331fell into the error of holding that the question was one of good faith on the part of the beneficiary. “Now,” says the learned judge, in his charge to the jury, “the qviestion that we intend to submit to you is entirely a question of fact, namely: Whether or not this transaction was speculative in its character; whether it was so on part of Schmoltz, because that is the important question. Whether it was on part of Schmoltz a speculation on the life of Jacob Seigrist, or whether it was a bona fide transaction — a transaction entered into on his part in good faith; upon good motives, charitable or benevolent motives; with the disposition to befriend the man who seemed to need friends; to support a man who seemed to need support; whether, in other words, the transaction is free from that taint which would make it void, namely: The taint of speculation.”
But as we have intimated, the question is not one of good faith, but of public policy: Downey ¶. Hoffer, 16 W. N. C., 185. The intention of John Schmoltz in obtaining this policy may have been innocent and pure, but this cannot be regarded, for the fact remains that he was in no way interested to maintain the life of Jacob Seigrist, and it is certain, the sooner that life was extinguished the better it was, in a pecuniary point of view, for the beneficiary. Nor does it help the matter, but rather the contrary, that the defendant had charged himself with the support of Seigrist, for all the more would his pecuniary interest be advanced by the termination of Seigrist’s life.
Doubtless, the defendant, having entered into an agreement for the maintenance of the insured, might take a policy on his life in order to protect himself to the extent of that charge, even as a creditor may insure his debtor to the extent of his debt, for in that case he would gain nothing by Seigrist’s death, though he might not be interested to maintain his life.
It follows, that Schmoltz had an insurable interest in the life of Seigrist to the amount that he actually paid for his support, or which he advanced, in money, or otherwise, in fulfillment of his contract. So, in addition to this, would he be entitled to the money he expended in taking out and maintaining the policy; in other words, ho must be fully reimbursed for all his legitimate expenses, including lawful interest, and for the balance the administrator is entitled to a judgment. As what we have said in effect sustains all the assignments of error, we need not consider them in detail.
The judgment of the Court below is reversed, and a new venire ordered.